                                         Case 3:19-cv-04238-MMC Document 525 Filed 05/13/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PROOFPOINT, INC., et al.,                       Case No. 19-cv-04238-MMC
                                  8                    Plaintiffs,                       ORDER GRANTING IN PART AND
                                                                                         DENYING IN PART PLAINTIFFS'
                                  9             v.                                       ADMINISTRATIVE MOTION TO FILE
                                                                                         DOCUMENTS UNDER SEAL
                                  10     VADE SECURE, INCORPORATED, et                   [DOC. NO. 449]; DIRECTIONS TO
                                         al.,                                            PLAINTIFFS
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiffs' "Administrative Motion to File Under Seal," filed April
                                  14   23, 2021, whereby plaintiffs seek leave to file under seal four exhibits attached to the
                                  15   Declaration of Iman Lordgooei in Support of Plaintiffs' Motion for Summary Judgment
                                  16   ("Lordgooie Declaration"). Also before the Court is a responsive declaration filed by
                                  17   Vade Secure, Inc. and Vade Secure SASU ("Vade Defendants"). Having read and
                                  18   considered the parties' respective written submissions, the Court rules as follows.
                                  19          1. To the extent the motion seeks leave to file under seal Exhibit A to the
                                  20   Lordgooie Declaration, the motion is hereby DENIED, as Vade Defendants, the
                                  21   designating parties, have not asserted the exhibit is properly filed under seal.
                                  22          2. To the extent the motion seeks leave to file under seal Exhibits B and C to the
                                  23   Lordgooie Declaration, the motion is hereby DENIED, as defendant Olivier LeMarié, the
                                  24   designating party, has not asserted those exhibits are properly filed under seal.
                                  25          3. To the extent the motion seeks leave to file under seal Exhibit D to the
                                  26   Lordgooie Declaration:
                                  27                 a. the motion is hereby GRANTED with respect to the following portions:
                                  28                        (1) page 15, lines 2-5, 7,
                                         Case 3:19-cv-04238-MMC Document 525 Filed 05/13/21 Page 2 of 2




                                  1                         (2) page 17, lines 1-9, and the last two words of line 13,

                                  2                         (3) page 18, lines 1-11,

                                  3                         (4) page 20, lines 20-21 and 24-25,

                                  4                         (5) page 21, lines 1, 10-14, and 20,

                                  5                         (6) page 22, lines 1-2, 16-18, 25-26 and 28,

                                  6                         (7) page 23, lines 1, 4, 13-16 and 21-26,

                                  7                         (8) page 24, lines 3-4,

                                  8                         (9) page 25, lines 3, 16-18, 26-27,

                                  9                         (10) page 26, lines 1-3, 21-24,

                                  10                        (11) page 28, line 1-3, 14-15; and

                                  11                 b. in all other respects, the motion is hereby DENIED, as the designating

                                  12   party has either failed to show such additional portion(s) are properly filed under seal or
Northern District of California
 United States District Court




                                  13   has not asserted such portion(s) should be filed under seal.

                                  14          Accordingly, if plaintiffs wish the Court to consider such exhibits, plaintiffs are

                                  15   hereby DIRECTED to file in the public record, no later than seven days after the date of

                                  16   this order, Exhibits A, B, C, as well as, in conformity with the above findings, a redacted

                                  17   version of Exhibit D. See Civil L.R. 7-5(f)(3).

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: May 13, 2021
                                                                                                 MAXINE M. CHESNEY
                                  21                                                             United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
